Citation Nr: 1307859	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  08-00 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a right ankle disability.

2.  Entitlement to a rating in excess of 10 percent for residuals of a right hand fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1997 to September 2001.  These matters are before the Board of Veterans' Appeals  (Board) on appeal from a March 2006 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted an increased (to 10 percent) rating for Boxer's fracture of the right hand [the Veteran has not expressed satisfaction, and the matter remains on appeal] and denied an increases rating for right ankle degenerative joint disease (DJD).  In September 2011, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  In September 2011, the case was remanded for additional development.   An August 2012 rating decision granted service connection for decreased sensation in the right upper extremity, rated 20 percent, effective January 14, 2012.  The Veteran has not appealed that decision.  

[During the pendency of this claim the Veteran has had a legal name change.]


FINDINGS OF FACT

1.  At no time during the appeal period is the Veteran's right ankle disability shown to have been manifested by more than moderate limitation of motion; prior to January 4, 2012, but not since, it is shown to have been manifested by instability consistent with moderate (but not worse) foot injury. 


2.  The 10 percent rating assigned for the Veteran's residuals of right hand fracture is the maximum schedular rating afforded for limitation of wrist motion; ankylosis of the wrist is not shown or alleged.


CONCLUSIONS OF LAW

1.  The Veteran's service connected right ankle disability warrants "staged" ratings of 20 percent (but no higher) prior to January 4, 2012, and no more than 10 percent since.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.71a, Diagnostic Codes (Codes) 5271, 5284 (2012). 

2  A rating in excess of 10 percent is not warranted for the Veteran's residuals of a right hand fracture.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, Codes 5299-5215 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim. 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A December 2005 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The appellant has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate. 

The Veteran's pertinent postservice treatment records have been secured.  The RO arranged for VA medical examinations in February 2006 and January 2012.  The Board finds that cumulatively, the reports of these examinations are adequate for rating purposes.  The record (as it stands) includes adequate competent evidence to allow the Board to decide the matters on appeal; no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

B. Factual Background

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, and in "Virtual VA" (VA's electronic data storage system), with an emphasis on the evidence relevant to the matters on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims. 

The Veteran's service treatment records (STRs) show that in April 1998, he sustained a boxer's hamate fracture at the base of the 5th metacarpal.  

On February 2006 VA examination, the Veteran complained of 7/10 pain 1-2 times per day at the site of his boxer's fracture.  He felt that his overall grip was somewhat weakened compared to the pre-injury status.  The pain was exacerbated by maintaining a tight grip for a prolonged period of time, by lifting more than 3 pounds, or by pushing with his palms extended in a vigorous fashion; turning the steering wheel while driving could result in pain.  It was noted that he is right-handed.  He also reported right ankle symptoms including pain at a 9/on a scale of 10 intensity, not relieved by Motrin.  The pain was exacerbated by walking 11/2 blocks, standing for an hour or more, or climbing 10 steps; he needed support climbing stairs.  As far as he could tell, his range of ankle motion was moderately impaired.   He also reported that he had some swelling over the lateral aspect of the ankle, and that it was very unstable and tended to give out unpredictably.  He stated that the ankle was very prone to turning in on him while he was walking, even on level ground.  He used a brace, but reported that the ankle could give out even with the brace worn.  

On examination of the Veteran's right wrist and hand, there was no deformity or swelling.  There was mild subjective tenderness over the styloid process of the distal ulna, but no tenderness over the metatarsals or hand.  Grip strength was 5/5, and he reported discomfort in the ulnar aspect of the wrist with tight grip.  He was able to fully oppose his thumb to his palm and to his fingertips without difficulty and his fist appeared to be fully functional.  Wrist ulnar deviation was to 35 degrees with pain at 15 degrees.  Wrist radial deviation was to 20 degrees with pain at 20 degrees.  Wrist flexion was to 90 degrees with pain at that point, and wrist extension was to 70 degrees with pain at that point.  

The right ankle exhibited a mild degree of nontender bony deformity involving the lateral malleolus.  The ankle otherwise appeared normal externally.  Range of motion studies revealed plantar flexion to 40 degrees (limited by pain at that point) and dorsiflexion to 5 degrees (limited by pain at such point).  Inversion, eversion, gait, and station appeared to be normal.  

The ranges of motion during passive, active, and repetitive motions were identical.  There was no limitation secondary to weakness, fatigability, incoordination, or flare-ups.  There were no assistive devices, incapacitating episodes, radiation of pain, neurologic findings, or effect on usual occupation or daily activities.  

The final diagnoses were boxer's fracture with X-ray normal; and chronic strain of the right ankle with no fracture or dislocation by X-ray.  

On June 2006 VA evaluation for right ankle instability, the Veteran complained that his right ankle was still giving out.  On examination, his right ankle had mild swelling over the anterolateral joint line, but no pain.  There was a negative external rotation/squeeze test, and mildly increased translation on anterior drawer.  There was full strength in the extensor hallicus longus, flexor hallicus longus, peroneus, and other muscles.   X-ray revealed spurring of the anterior tibia.  The assessment was right ankle pain, subjective instability.  

On August 2006 VA evaluation for complaints of chronic right ankle pain, the Veteran had reported pain on walking.  

On September 2006 VA evaluation for complaints of right ankle instability, the Veteran reported that his right ankle was still giving out.  He had sprained it 6 times in the last week.  He was able to work as a security guard with repeated episodes of instability 1-2 times per week.  On examination, there was minimal swelling over the anterolateral joint line and some effusion.  External rotation/squeeze test was negative, as was anterior drawer, but there was pain with drawer and with inversion.  Active dorsiflexion was limited to 0 degrees.  An MRI was suggestive of a tear.  The assessment included right ankle pain, subjective instability.  

On October 2007 VA evaluation, the Veteran was noted to have fallen a week beforehand.  X-rays revealed a slightly comminuted fracture of the distal 5th metacarpal with palmar angulation.  In November 2007, it was decided to keep his right upper extremity in a dorsal short arm splint for 2 more weeks.  

On December 2008 VA evaluation for hyperthyroidism, the Veteran denied joint pain, muscle aches, localized weakness, paresthesias, and loss of sensation/function.  Neurologically, he had no focal deficits.  

On August 2009 VA evaluation, the Veteran reported that his right ankle gave out 4 days prior, and that he fell down steps.  On examination, he had 5/5 strength in both lower extremities in all joints.  

On November 2009 VA evaluation, there was some concern regarding right ankle instability, so an MRI was ordered.  Later in November 2009, the right ankle had mild tenderness to palpation at the joint line, increased anterior drawer verses the contralateral side, and severe pain with talar tilt.  It was felt that the Veteran likely had right ankle instability.  

On May 2010 VA evaluation, an MRI showed DJD in the right midfoot, mild tenosynovitis, and a contusion along the heel soft tissues.  The Veteran had right ankle pain with motion in all directions.  Strength was 5/5 bilaterally.  

At the September 2011 hearing, the Veteran testified that his right ankle is unstable, causing falls and sprains, and that he wears an ankle brace.  He indicated that driving is a problem due to his service-connected right hand fracture disability.  
 
On January 2012 VA examination, the Veteran's right wrist dorsiflexion was to 60 degrees, and volar flexion was to 60 degrees, both without limitation due to pain.  There was 5/5 strength in flexion and extension of his right wrist.  Active range of motion of right hand fingers was to 80 degrees in each of the finger joints, without limitation due to pain.  There was no first dorsal interosseous atrophy; there was 5/5 intrinsic strength in the right hand.  His right ankle had dorsiflexion to 15 degrees and plantar flexion to 30 degrees, both without painful limitation, and 5/5 strength in both plantar flexion and dorsiflexion.  The Veteran reported that it had caused some pain, but there was no pain to palpation over the lateral malleolus or over the anterior talofibular ligament and distal tibiofibular ligament.  There was no instability.  Inversion, eversion, dorsiflexion, and plantar flexion strength was 5/5.  The Veteran was able to stand on his heels and toes and walked with a slight limp on the right.  The impressions were:  healed fracture of the right hand; X-rays showing an old fracture of the distal portion of the 5th metacarpal bone of the right hand with moderate callus formation; and sprain of the right ankle.  X-ray showed rounded ossific densities separated adjacent to the lateral malleolus as well as the medial margin of the talus, which showed a concave defect.  The joint space appeared preserved and the ankle mortise was intact.  Ranges of motion during passive, active, and 3 repetitive motions were identical.  There was no loss of joint function with use due to pain, weakness, fatigability, incoordination, or flare-ups.  There were no assistive devices and no incapacitating episodes or radiation of pain, and no neurologic findings or effect on the usual occupation or daily activities.  There was no instability.  

C.  Legal Criteria and Analysis 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.

The Veteran's service connected right ankle disability (DJD) has been rated (as specified in the schedular criteria for rating degenerative arthritis, i.e., Code 5003) based on limitation of ankle motion.  Under Code 5271, marked limitation of motion of an ankle warrants a 20 percent rating.  Moderate limitation of motion of an ankle warrants a 10 percent rating.  38 C.F.R. § 4.71a.  

Normal ranges of ankle motions are 0 to 20 degrees dorsiflexion and 0 to 45 degrees plantar flexion.  38 C.F.R. § 4.71a, Plate II.  

Foot/ankle disability may also be rated as other foot injury, rated 10 percent when moderate, 20 percent when moderately severe, and 30 percent when severe.  38 C.F.R. § 4.71a, Code 5284.

The terms "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The Veteran's residuals of a right hand fracture have been rated based on associated limitation of function/wrist motion.  When dorsiflexion of a wrist is limited to less than 15 degrees or palmar flexion is limited to in line with the forearm, a (maximum) 10 percent rating is to be assigned.  A higher rating required ankylosis of the wrist (here not shown).  38 C.F.R. § 4.71a, Codes 5214, 5215. Normal wrist range of motion is 80 degrees of palmar flexion, 70 degrees of dorsiflexion, 20 degrees of radial deviation, and 45 degrees of ulnar deviation.  38 C.F.R. § 4.71a, Plate I.

Any limitation of motion of the ring or little finger is noncompensable.  38 C.F.R. § 4.71a, Code 5230.  

Under 38 C.F.R. § 4.40, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with excursion, strength, speed, coordination, and endurance.  Furthermore, the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like. 

Under 38 C.F.R. § 4.45, the factors of disability in the joints reside in reductions of their normal excursion of movements in different planes. Inquiry is directed to the following considerations: (a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.). (b) More movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.). (c) Weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.). (d) Excess fatigability. (e) 
Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter (including degree of disability), the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Staged ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App.505 (2007).  

Right Ankle Disability 

As is noted above, ankle DJD is rated based on limitation of ankle motion (under 38 C.F.R. § 3.71a, Codes 5003, 5271), and the RO has assigned a 10 percent rating throughout the evaluation period.  A close review of the entire record found no distinct period during the evaluation period when the range of right ankle motion was limited to less than 45 degrees (e.g., on February 2006 examination the range of motion was from 40 degrees plantar flexion to 5 degrees dorsiflexion; on January 2012  examination it was 30 degrees plantar flexion to15 degrees dorsiflexion).  There was no further loss of joint function due to pain, weakness, fatigability, incoordination, or with use or on flare-up.  As 45 degrees of motion constitutes more than 2/3rds of the normal range of ankle motion, the Board finds that it constitutes no more than moderate limitation of ankle motion, warranting a 10 percent schedular rating.  The Board notes the broad range between the criteria for the 10 and 20 percent ratings, i.e., from moderate to marked limitation; limitation  of ankle motion approximating (see 4.7) is not shown or suggested by any evidence in the record.  Notably, the record also does not reflect functional limitations consistent with marked limitation of ankle motion; the Veteran's gait has been normal (see February 2006 examination), and right lower extremity strength has also consistently been described as normal (see August 2009, May 2010, and January 2012, reports).  Consequently, a rating in excess of 10 percent for limitation of right ankle motion is not warranted.    

Notwithstanding the discussion above, the Board notes that the evidentiary record shows that the Veteran's right ankle disability has exhibited manifestations of impairment that is not encompassed by the schedular criteria under Codes 5003, 5271.  Specifically, prior to January 4, 2012 it was fairly consistently shown that in addition to limitation of motion the right ankle disability has been manifested by instability.  On February 2006 examination, the Veteran complained of right ankle instability; in June 2006, there was mildly increased translation on anterior drawer; in September 2006, there was joint line swelling and effusion, and an MRI was suggestive of a tear; in November 2009, there was increased anterior drawer and instability was assessed.   As instability is not among the criteria under Code 5271, the Board looked to other diagnostic codes that might take such symptom into account; Code 5284 (for other foot injury) provides a vehicle for recognition of this additional impairment .  Given the normal gait and strength shown throughout, as well as the clinical descriptions (none of which depict more than moderate instability), the Board finds that for the period prior to January 4, 2012 the Veteran's right ankle disability warrants an additional 10 percent rating (by analogy to Code 5284) to account for the instability.

The instability does not warrant a separate compensable rating from January 4, 2012 as VA examination on that date explicitly found there was none.  Consequently, this is a situation where staged ratings are warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  



Right hand fracture residuals

The RO has rated this disability 10 percent under Code 5215, for limitation of wrist motion.  The 10 percent rating assigned is the maximum rating provided for limitation of writs motion, and is to be assigned when there dorsiflexion is limited to less than 15 degrees or palmar flexion is limited to in line with the forearm.  A higher rating requires anklyosis of the wrist.  See 38 C.F.R. § 4.71a, Code 5214.  The evidentiary record shows that the Veteran's wrist motion limitations have not fully satisfied the criteria for a 10 percent rating under Code 5215; February 2006 VA examination found 35 degrees of ulnar deviation, 20 degrees of radial deviation, 90 degrees of wrist flexion, and 70 degrees of wrist extension, with 5/5 grip strength, and January 2012 VA examination found dorsiflexion to 60 degrees, and volar flexion to 60 degrees, with 5/5 strength.  Ankylosis of the wrist is not shown (nor alleged), even with consideration of all factors potentially applicable, such as flare-ups, pain, use, etc..  

(The Board notes that decreased sensation in the right upper extremity is separately rated, and not for consideration herein.) 

The Board has considered whether referral for extraschedular consideration is suggested by the record.  As the record does not show right ankle or right hand/wrist symptoms or impairment that are not encompassed by the criteria for the ratings under Codes 5271, 5284, and 5215 which have been assigned, the schedular criteria are not inadequate, and referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. 115.

An unappealed December 2010 rating decision denied the Veteran a total disability rating based on individual unemployability (TDIU); he has  not thereafter submitted anything pursuing that matter).  There is also no evidence (or allegation) in the record for consideration suggesting that his Veteran's right ankle disability or residuals of a right hand fracture render him unemployable.  The January 2012 VA examination report notes that he had been unemployed (but does not indicate why.  Thus, the matter of entitlement to a TDIU rating is not re-raised in the context of this claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 


ORDER

A combined 20 percent (but no higher) rating (based on a formulation of 10 percent under Code 5271 for limitation of motion and 10 percent under Code 5284 for instability) is granted for the Veteran's service connected right ankle disability for the period prior to January 4, 2012, subject to the regulations governing payment of monetary awards; from that date a rating in excess of 10 percent is denied.

A rating in excess of 10 percent for residuals of a right hand fracture is denied. 


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


